Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 14 September 1793
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Philadelphia Sep. 14. 1793.
 
Your last favor recieved was of the 4th. of April. My last explained to you that the critical position of Holland, at that moment had induced me to prefer for that occasion remittances to London for the use of our diplomatic gentlemen. Since that other remittances to the same place have been made from the impracticability of getting bills on Amsterdam. Mr. Pinckney however would forward the proceeds to you, in whose hands it is my wish the deposit should rest. Mr. Kean, cashier of the bank of the US. is now charged to procure bills to the amount of 10,000. Dollars, on London or Amsterdam, but preferably the latter, and to remit them to yourselves if on Amsterdam, or to Mr. Pinckney if on London, to be by him remitted to you. Being to be absent from hence some weeks, I have thought it proper to advise you of this. On my return I shall hope to find your account here to the 1st. of July 1793. I have the honor to be with great esteem, Gentlemen your most obedt. servt

Th: Jefferson

